 
LAW OFFICES OF
FLUEGEL, ANDERSON, MCLAUGHLIN & BRUTLAG, CHARTERED
 
Michael M. Fluegel
Warrenn C. Anderson
David C. McLaughlin
Paul Brutlag*±
Robert V. Dalager
Amy J. Doll*
Matthew R. Fluegel
Jason G. Lina
Lynnae L. G. Lina
*also admitted in North Dakota
± also admitted District of Columbia
 
_____________
 
215 ATLANTIC AVENUE
PO BOX 527
MORRIS, MN 56267
_____________
 
TELEPHONE: (320) 589-4151
FAX: (320) 589-4154
 
Ortonville Location:
25 Second Street NW
Suite 102
Ortonville, MN 56278
Telephone: (320) 839-2549
Fax: (320) 839-2540

 
January 13, 2011


Red Trail Energy, LLC
 
ATTN: Kent W. Anderson, CFO
VIA EMAIL ONLY
P.O. Box 11
 
Richardton, ND 58652
 

 
 
RE:
Greenway Consulting, LLC & Red Trail Energy, LLC
Our File No. 6267.104-3055

 
Dear Kent:
 
On behalf of Greenway Consulting, LLC, the undersigned hereby offers to extend
the maturity date of the Subordinated Debt obligation between Greenway and Red
Trail Energy in the amount of $1,525,000 from February 1, 2011 to April 16, 2012
under the following terms and conditions:
 
 
1.
RTE hereby acknowledges its obligation to pay the sum of $1,525,000 plus
interest to Greenway Consulting and/or its assigns. RTE will pay all interest
due under the existing Note current as of 01/01/2011, with the understanding the
interest rate on the Note shall continue at the current rate.

 
 
2.
RTE acknowledges that its senior debt with First National Bank of Omaha comes
due in full on April 16, 2012. RTE acknowledges that on April 16, 2012, it will
pay off the Note owed to Greenway in full in the amount of $1,525,000 plus
accrued interest. RTE acknowledges that any failure to pay the full balance on
April 16, 2012, will result in a default interest rate being applied at the rate
of 18% per annum.

 

 
3.
RTE acknowledges it has retained the sum of $150,000 from the original Greenway
Construction Agreement and that upon resolution of the RTE v. Fagen litigation,
RTE shall release the $150,000 and pay over same to Greenway Consulting. RTE
acknowledges resolution of the RTE v. Fagen lawsuit will occur for purposes of
this retention release when RTE transfers funds to Fagen pursuant to the terms
of the Settlement Agreement existing between RTE and Fagen.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
RTE acknowledges a continuing monthly obligation of $14,300 to Greenway
Consulting under the terms of that certain Amended Management Agreement dated
09/10/09. RTE acknowledges there are no defenses to its obligation to make said
payment up to and including December 11, 2011.

 
 
5.
Upon acceptance and execution of this agreement RTE shall pay over the amount it
has reserved for the 2010 bonus payment pursuant to the RTE/Greenway Management
Agreement with the final amount to be paid 15 days after the 2010 audit is
completed.

 

 
6.
RTE acknowledges if it has a net income for 2011 it will be obligated to pay a
bonus payment to Greenway pursuant to the terms of that RTE/Greenway Management
Agreement previously referenced. RTE acknowledges that this bonus payment of 4%
of pretax net income excludes gains or losses related to RTE's purchases of
discounted corn with discounted corn being defined as any corn purchased per the
terms of the attached Corn Procurement Program drafted in 2009 but not
implemented for either 2009 or 2010.

 
Upon acceptance of these terms and execution of this agreement Greenway
Consulting hereby agrees to extend the terms of that certain Note and real
estate Mortgage from February 1, 2011, until April 16, 2012.
 
THIS AGREEMENT SHALL BE EFFECTIVE AS OF 12/31/2010.
 
/s/ Warren C. Anderson
 
/s/ Kent W. Anderson
Warrenn C. Anderson
 
Kent W. Anderson
Chief Manager of Greenway Consulting, LLC
 
Chief Financial Officer of Red Trail
   
Energy, LLC

 
 
2

--------------------------------------------------------------------------------

 
 
RE:
Extension of the maturity date of the Subordinated Debt obligation between
Greenway Consulting, LLC and Red Trail. Energy, LLC in the amount of $1,525,000
from February 1, 2011 to April 16, 2012 under additional terms and conditions,
effective 12/31/2010,



The above Extension Agreement was approved by the Board of Red Trail Energy, LLC
by resolution dated February 3, 2011.



 
/s/ Jody Hoff
 
By: 
Jody Hoff
 
Secretary of Red Trail Energy, LLC



 
3

--------------------------------------------------------------------------------

 